Por cuanto, la transcripción de los autos que comprende la de la exposición del caso y sólo consta de 19 páginas se archivó en la Se-cretaría de esta Corte desde noviembre 10, 1932; y
Por cuanto, el acusado apelante solicitó doce prórrogas de treinta días once de las cuales le fueron concedidas y al proveerse sobre la última en septiembre 6, 1933, se dijo: “A la anterior moción del apelante de fecha 5 del corriente, solicitando treinta días de prórroga para radicar su alegato, habiéndosele concedido hasta ahora 276 días con ese objeto, se le conceden únicamente diez días a partir de esta fecha”; y
Por cuanto, transcurridos con exceso los diez días concedidos sin que el alegato se presentara, el Fiscal en noviembre 24, 1933, solicitó la desestimación del recurso por tal motivo; y '
Por cuanto, el acusado apelante se opuso a la moción alegando como excusa para la no presentación del alegato la enfermedad del taquígrafo de su abogado, acompañando a su oposición el alegato en el que se señalan tres errores que constituyen uno, error en la apre-ciación de la prueba; y
Por" cuanto, examinado el alegato no parece demostrar que el re-curso prosperaría de resolverse por sus méritos;
Por tanto, se declara con lugar la moción del Fiscal vista el 18 de diciembre en curso y en su consecuencia se desestima la apelación por abandono.
Los siguientes casos se desestimaron por el motivo expuesto bajo esta subdivisión:
Nos.: 4985, 4986, 5059, 5065, 5067, 5074, 5081, 5084, 5088, 5089, 5091, 5093, 5094, 5096, 5097, 5098, 5099, 5102, 5104, 5105, 5107, 5108, 5111, 5112, 5114, 5118, 5119, 5125, 5131 5136, 5137, 5139, 5140, 5141, 5142, 5144, 5152, 5153, 5155, 5156, 5157, 5158, 5159, 5165, 5186, 5190, 5191, 5192, 5193, 5195, 5197, 5198, 5206, 5207, 5232, 5242, 5247, 5253, 5254, 5255, 5258, 5262, 6264, 5265, 5266, 5267, 5268, 5270, 5272, 5275, 5279, 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295, 5296, 5297, 5298, 5299, 5300.